Page l of 2

iN THE UNITED sTATEs DisTRiCT COURT FoR THE
NoRTHERN DISTRJ:CT oF FLoRIDA
. PENSACOLA DIVISION
UNITED sTATEs oF AMERICA
vs. ` ease No. 3:18¢r116/1\/1CR

LUIS ALONSO DELARCA-MUNGUIA
afk/a Eduardo Gomez~Erazo

 

REPORT AND REC()MMENDATION
CONCERNING PLEA OF GUILTY

The Defendant, by consent, has appeared before me pursuant to Rule ll, Fed.
'R. Crim. P., and has entered a plea of guilty to Countl of the Indictment. After _
cautioning and examining the Defendant under oath concerning each ofthe subjects
mentioned in Rule l 1, I determined that the guilty plea Was knowing-and voluntary,
and that the offense charged is Supported by an independent-basis in fact containing
each of the essential elements of such offense l therefore recommend that the plea
of guilty be accepted and that the Defendant be adjudicated guilty and have sentence
imposed accordingly

Dated: January 22, 2019

ingram

MICHAEL J. FR@N
UNITED STATES MAGISTRATE JUDGE

 

Page 2 of 2

NOTICE

Objections to these proposed findings and recommendations must be filed within
twenty four (24) hours after being served a copy thereof. Anv different deadline that
mav appear on the electronic docket is for the court’s internal use only. and does not
control. A copy of objections shall be served upon all other parties. If a party fails to
object to the magistrate judge's findings or recommendations as to any particular claim
or issue contained in a report and recommendation, that party Waives the right to
challenge on appeal the district court's order based on the unobjected-to factual and
legal conclusions See 11th Cir. Rule 3~1; 28 U.S.C. § 636.

Case No.: 3:180r116/MCR

